Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 18, 2020, December 30, 2020, January 22, 2021, February 17, 2021, July 2, 2021, October 15, 2021, April 22, 2022, and August 1, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the CROSS-REFERENCE TO RELATED APPLICATIONS section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,922,426. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim receiving a request for collection item metadata associated with a collection item, the request comprising a collection item identifier; obtaining a content item identifier corresponding to the collection item identifier; identifying content item metadata corresponding to the content item identifier of a content item; retrieving the collection item metadata using the collection item identifier; adding a first portion of the content item metadata to the collection item metadata; sending the collection item metadata for the content item to be displayed to a user of the client device, without sending a second portion of the content item metadata, the second portion comprising at least one of a comment, an edit, a revision, or an annotation associated with the content item. The patent further claims filtering the content item to remove a portion and the sending does not send the filtered portion.  It would have been obvious to filter out a portion and not send if the content contains sensitive information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathod (U.S. Patent Pub. No. 2011/0208822).

Regarding claims 1, 8, and 15, Rathod teaches a computer-implemented method, comprising: one or more processors (fig. 2, ref. num 222); and a memory having programming instructions stored thereon (fig. 2, ref. num 232); receiving, by a computing system from a client device, a request for collection item metadata associated with a collection item, the request comprising a collection item identifier (paragraph 0241 and 0248); obtaining, by the computing system, a content item identifier corresponding to the collection item identifier (paragraph 0251); identifying, by the computing system, content item metadata corresponding to the content item identifier of a content item (paragraph 0254); retrieving, by the computing system, the collection item metadata using the collection item identifier (paragraph 0258); adding, by the computing system, a first portion of the content item metadata to the collection item metadata (paragraph 0258); sending, by the computing system to the client device, the collection item metadata for the content item to be displayed to a user of the client device, without sending a second portion of the content item metadata (paragraph 0265), the second portion comprising at least one of a comment, an edit, a revision, or an annotation associated with the content item (paragraph 0605).

Regarding claims 2, 9, and 16, Rathod teaches further comprising: embedding, by the computing system the collection item metadata into a content item collection using the collection item identifier (paragraph 0319).

Regarding claims 3, 10, and 17, Rathod teaches wherein sending, by the computing system, the collection item metadata for the content item to be displayed to the user of the client device, comprises: generating a protected shared link that comprises an encrypted payload comprising the first portion of the content item identifier and the collection item identifier; and sending the protected shared link and the collection item metadata to the client device (paragraph 0233).

Regarding claims 4 and 11, Rathod teaches wherein the encrypted payload restricts access to the content item (paragraph 0233).

Regarding claims 5, 12, and 18, Rathod teaches wherein the encrypted payload is encrypted using a shared secret that is shared between components of the computing system (paragraph 0233).

Regarding claims 6, 13, and 19, Rathod teaches wherein generating the protected shared link that comprises the encrypted payload, comprises: specifying a window of time during which the protected shared link is valid (paragraph 0586).

Regarding claims 7, 14, and 20, Rathod teaches further comprising: receiving, by the computer system from the client device, a further request to obtain the content item, the request comprising the encrypted payload; validating, by the computing system, the encrypted payload by decrypting the encrypted payload and confirming that the user can obtain the content item (paragraph 0302).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433